Citation Nr: 0534325	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE
Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to August 
1973.  Documents reveal he served prior to this time period, 
but such dates have not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the noncompensable evaluation for 
residuals of hepatitis.

In January 2004, the veteran presented oral testimony before 
a Decision Review Officer at the RO; a transcript of which 
has been associated with the claims file.


FINDING OF FACT

Hepatitis residuals are currently asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2002 letter sent to the veteran and 
by the discussions in the February 2002 rating decision, the 
October 2003 statement of the case, and the February 2004 
supplemental statement of the case.  In the January 2002 
letter, the RO informed him that in order to establish an 
increased rating, he would need to show that his condition 
had increased in severity to the point necessary for the next 
higher evaluation.  In the rating decision, the statement of 
the case, and the supplemental statement of the case, the RO 
addressed the specific criteria needed for the next higher 
evaluation, i.e., the symptomatology needed for a 10 percent 
evaluation.  Additionally, it is clear that the veteran is 
aware of what the evidence must show because he has 
continuously stated that the service-connected hepatitis 
warrants a higher evaluation and states what symptoms he 
attributes to that disability, which are symptoms associated 
with a higher evaluation.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it 
would make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
The RO stated, "[T]ell us about any additional information 
or evidence that you want us to try to get for you."  While 
the RO did not explicitly ask the veteran to submit any other 
evidence or information in his possession that pertains to 
the claim, such wording meets this criteria.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  VA has also provided the veteran with an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield, 19 Vet. App. 103.  

II.  Decision

Service connection for residuals of hepatitis was granted by 
means of a March 1974 rating decision and assigned a 
noncompensable evaluation.  The disability has remained at 
the noncompensable evaluation since that time.

The veteran claims that the service-connected hepatitis 
warrants a compensable evaluation.  He states that he is 
fatigued often and has had to quit jobs after a couple of 
years as a result.  

In an October 2003 statement, the veteran stated he had gone 
to the VA Medical Center in September 2001 and had been 
prescribed Disulfiram by a VA physician, who did not inform 
him of the possible side effects.  He stated that after he 
started taking the medication, he got sick and began having a 
lot of medical problems.  The veteran stated that after he 
worked during the day, he would have to come home and take a 
nap.  He also stated he would sleep 14 to 16 hours on the 
weekends because he was so fatigued. 

At a January 2004 hearing before a Decision Review Officer, 
the veteran testified that he had liver problems.  He 
described having fatigue for the last 30 years.  He stated 
that he would work two to three years and then be worn out 
and would have to quit.  The veteran stated that he had been 
hospitalized with hepatitis in service but had not been 
hospitalized since then.  He testified he had to sleep 15 to 
16 hours on the weekends because he felt so weak.  The 
veteran stated he would feel like he was going to throw up on 
a regular basis, but that he had only actually thrown up 
approximately five to six times in the last year and a half.  
He testified he felt pains in his liver on a daily basis.  He 
stated he had never had hemorrhoids in his life until he was 
put on medication by VA.  He also stated he had fecal leakage 
as a result.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 7345, which addresses  chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, auto-immune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C), nonsymptomatic liver disease is 
rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 
7345.  A 10 percent evaluation is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  Id.  

For purposes of evaluating conditions under Diagnostic Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id. at Note (2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable evaluation for residuals of hepatitis.  
The evidence shows that the veteran does not have current 
symptoms associated with hepatitis.  At the time of the 
January 2002 VA examination, the veteran complained of being 
fatigued.  The examiner, however, stated that the veteran's 
lab work was negative for hepatitis and that liver function 
studies were normal.  He concluded there was "No present 
hepatitis and no present liver disease."  In May 2003, VA 
informed the veteran that a liver function test was normal.  
The veteran tested positive for hepatitis B at that time.  In 
July 2003, the veteran's blood test did not detect hepatitis 
B.  The examiner stated that it looked "like [the veteran's] 
body ha[d] cleared the Hepatitis B."  A September 2003 
ultrasound of the liver was "unremarkable."  

In a January 2004 letter, a VA physician attempted to respond 
to the veteran's October 2003 statement.  He noted that the 
veteran's main concerns were related to the severity of his 
liver disease.  He stated that in 1973, a biopsy had shown 
submassive necrosis of the liver.  He also stated that since 
that time, he and other physicians had treated the veteran 
for alcoholism and its sequelae.  He noted the veteran had 
had no fewer than seven blood tests looking for liver 
abnormalities and that none were found.  He stated the 
veteran had doubted the conclusion that there was no evidence 
of an abnormal liver and was then provided with an opinion 
from a specialist, who found no evidence of a liver 
abnormality by examination or blood tests.  The specialist 
had recommended an ultrasound, which result was normal.  

The physician stated that at the time the veteran had been 
prescribed Disulfiram, liver tests had been done both before 
and shortly after prescribing the medication and that each 
time, the liver tests were normal.  He added that there was 
no evidence that the prescription had caused any liver 
problem.  

Finally, a February 2004 treatment record shows that the 
examiner stated the veteran's liver "check[ed] out well," 
but that the veteran did not believe the tests short of a 
biopsy.  

The above-described evidence is against a finding that the 
veteran has current residuals from the service-connected 
hepatitis.  Blood work, liver function studies, and a liver 
ultrasound have all been normal.  While the veteran has 
complained of fatigue and malaise, no medical professional 
has attributed such symptoms to the service-connected 
hepatitis.  Even accepting that the veteran's fatigue and 
malaise are associated with hepatitis, there no evidence that 
the veteran has anorexia.  The veteran has stated that his 
weight fluctuates approximately 10 pounds, but that is not 
indicative of anorexia.  Additionally, there is no evidence 
that the veteran has incapacitating episodes that require 
bedrest and treatment by a physician.  Each physician who has 
examined the veteran has stated that there are no residuals 
of hepatitis.  

The veteran is competent to report his symptoms; however, the 
objective medical findings do not support his assertions.  
The Board accords more probative value to the objective 
clinical findings made by medical professionals than to the 
veteran's statements and testimony in connection with a claim 
for increased benefits.  The examiners have made specific 
findings that there are no current residuals of hepatitis, 
and there is no competent evidence to refute these 
determinations.  Consequently, for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against a finding that the service-connected residuals of 
hepatitis warrant a compensable evaluation.  The benefit-of-
the-doubt rule is not for application.  Gilbert, 1 Vet. 
App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not indicated any interference 
with his employment.  The Board concludes that referral of 
this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.

The Board notes that the veteran has alleged that he had not 
been granted service connection for residuals of hepatitis 
until he filed his current claim.  That is not accurate.  He 
was granted service connection for residuals of hepatitis in 
1973; however, he was not granted a compensable evaluation 
for the disability.  


ORDER

A compensable evaluation for residuals of hepatitis is 
denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


